DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 8, please amend “by capturing the one peripheral guiding mark” to recite “by capturing the peripheral guiding marks”;
In claim 9, line 10-11, please amend “by capturing the one peripheral guiding mark” to recite “by capturing the peripheral guiding marks”;
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HATANO, US 2020/0070592.
Re claims 1 and 8:
HATANO teaches a ground mark for spatial positioning, comprising:
A core region [0053] [Figures 5A-5G]; and
A peripheral auxiliary region surrounding the core region [0053] [0063] [0064] [Figures 5A-5G];
Wherein the core region is provided with positioning marks at edge positions of the core region [0053] [0064] [Figures 3, 5A-5G]; and
The peripheral auxiliary region is provided with peripheral guiding marks; wherein each of the peripheral guiding marks has a parameter pointing to a center of the core region, and reading of the parameter by capturing the peripheral guiding mark assists in finding the center of the core region [0053]-[0058] [0063] [Figures 5A-5G];
Wherein a central part of the core region is provided with an information mark  [0053]-[0058] [0063] [Figures 5A-5G].

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEIJING JIZHIJIA Technology Co, CN 104848858 (hereinafter BEIJING).
Re claim 9:
BEIJING teaches a method for spatial positioning, comprising:
Performing the spatial positioning using a ground mark [abstract];
Wherein the ground mark comprises:

A peripheral auxiliary region surrounding the core region [Figure 1];
Wherein the core region is provided with positioning marks at edge positions of the core region (i.e., finder patterns of the QR code [Figure 1]); and
The peripheral auxiliary region is provided with peripheral guiding marks (i.e., closed auxiliary frame around the QR code); wherein each of the peripheral guiding marks has a parameter pointing to a center of the core region, and reading of the parameter by capturing the peripheral guiding mark assists in finding the center of the core region [Figure 1];
Wherein a central part of the core region is provided with an information mark [Figure 1].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO, US 2020/0070592 in view of KWON et al, US 2017/0124710.
Re claim 3:

KWON teaches peripheral guiding marks including a plurality of lines that intersect at the center of a core region and a parameter pointing to a point of intersection of the plurality of lines [0032]-[0035] [Figure 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KWON in the mark of HATANO such that the peripheral guiding marks further include a plurality of lines that intersect at the center of the core region for the purpose of providing an alternative arrangement for determining a center of the core region.
Re claim 18:
HATANO, in view of KWON, teaches the ground mark according to claim 3, wherein a central part of the core region is provided with an information mark  [0053]-[0058] [0063] [Figures 5A-5G].

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO, US 2020/0070592 in view of NARAYANASWAMI et al, US 2014/0061316.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATANO, US 2020/0070592 in view of KWON et al, US 2017/0124710, as applied in claim 3, and further in view of HOWARD et al, US 2020/0019827.
Re claims 5-7 and 15-17:

HATANO does not specify at least four positioning marks.
HOWARD teaches a core region provided with at least four positioning marks (finder patterns F) at the edge positions of the core region, and the positioning marks are uniformly distributed on a periphery at a same distance from the center of the core [Figures 3A-3B]; wherein the core region is provided with four positioning marks at the edge positions of the core region, and the four positioning marks are located at four corners of the core region [Figures 3A-3B].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of NARAYANASWAMI in the mark of HATANO such that there are four positioning marks located at four corners of the core region for the purpose of providing the core portion of the mark with an occlusion-resistant, machine-readable code (HOWARD [0005]).

Allowable Subject Matter
Claims 2, 4, 10-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876